DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an input unit; a display unit; and a data processing unit in claims 1, 26, 31 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24-27, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “the processing unit configured to deduce, based on a trend in a distribution of the positions of the fluid leak portions occurring in the plant, a series of pipes that are in a connected state with each other, and display the series of pipes that are deduced to be in the connected state with each other on the pipe connection deducing image in a state in which the pipes are shown to be in the connected state with each other” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely repeats the claimed function, stating in para. [0115] an algorithm deduces a series of pipes that are connected from the trend in the distribution of the fluid leak portion without providing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24-27, 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of deducing a connected state of pipes based on leak trend data.  The specification does not demonstrate applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude the inventor has possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24-27, and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase (2004/0122602).

With respect to claim 21, Nagase teaches a fluid leakage data management apparatus (in Fig. 17) comprising: an input unit (23) to which data on fluid leak portions collected (via 1) through a fluid leak diagnosis (performed by 2) of a plant [0074] can be input (to element 17 for processing); a display unit (19) on which the data input to the input unit (via 23) is displayed [0076]; and a data processing unit (17) that is configured to: determine positional data [0083] on fluid leak portions occurring in piping of the plant (abstract), of positional data indicating the positions, in the plant, of the respective fluid leak portions (as detected) input to the input unit (via 23 as collected by 1), display, on the display unit (19), a pipe connection deducing image (Fig. 13) in which indicators (i.e. Mb) representing respective fluid leak portions (as marked by Mb) are displayed superimposed on a piping diagram image of a plant (as seen in Fig. 13) at locations corresponding to positional data of the respective fluid leak portions on the piping diagram image [0088].  
As discussed above, the limitation “deduce, based on a trend in a distribution of the positions of the fluid leak portions occurring in the plant, a series of pipes that are in a connected state with each other, and display the series of pipes that are deduced to be in 
The method steps of claim 31 are performed during the operation of the rejected apparatus of claim 21.

With respect to claims 22 and 27, Nagase teaches the fluid leakage data management apparatus (in Fig. 17), wherein the piping diagram (Fig. 12, for example) image shows a plurality of pipes, wherein the piping diagram image (is capable of) not showing a pipe at a position corresponding to the positional data of a fluid leak portion (as detected, in light of the 112 rejections above), wherein the data processing unit (17) is further configured to: display, on the pipe connection deducing image (Fig. 16), an indicator (Ma, is capable of being) representative of the fluid leak portion in a highlighted manner (i.e. a circle that highlights an area) at the position where no pipe is shown (i.e. as seen in Fig. 16, image 61, where a leak is shown where there is no pipe in the image).  As discussed above, the limitation “updating the piping diagram image to show a pipe and a connection state of the pipe at the position corresponding to the positional data of the fluid leak portion.” is unclear to the examiner.  The deduction steps used to update the diagram and analytical steps performed by the processing unit/disclosed algorithm do not appear to be adequately disclosed.  Therefore, examiner is unable to apply art to the recited limitation in light of the 112 rejections above.


	
	With respect to claims 25 and 30, Nagase teaches the fluid leakage data management apparatus (in Fig. 17) wherein the data processing unit (17) is further configured to: display (via 19) the unused pipe (i.e. as mark Ma is capable of being unused), of pipes shown on the pipe connection deducing image (Fig. 16), such that the unused pipe is differentiated from the other pipes (via the applied mark Ma; as the unused pipe to which the flow of fluid has been cut off is not positively recited as being part of the apparatus but rather reads as functional language capable of being performed by the apparatus taught by Nagase).

With respect to claim 26, Nagase teaches a fluid leakage data management apparatus (in Fig. 17) comprising: an input unit (23) to which data on fluid leak portions collected (via 1) through a fluid leak diagnosis (performed by 2) of a plant [0074] can be input (to element 17 for processing); a display unit (19) on which the data input to the input unit (via 23) is displayed [0076]; and a data processing unit (17) that is configured to: determine positional data [0083] on fluid leak portions occurring in piping of the plant (abstract), indicating the positions, in the 
As discussed above, the limitation “deduce, based on a trend in a distribution of the positions of the fluid leak portions occurring in the plant, a series of pipes that are in a connected state with each other, and display the series of pipes that are deduced to be in the connected state with each other on the pipe connection deducing image in a state in which the pipes are shown to be in the connected state with each other” is unclear to the examiner.  What analytical steps are performed by the processing unit and disclosed algorithm perform the claimed deduction?  Therefore, the examiner is unable to apply art to the recited limitation in light of the 112 rejections above.
	
With respect to claim 32, Nagase teaches a fluid leakage data management apparatus (in Fig. 17) comprising: an input unit (23) to which data on fluid leak portions collected (via 1) through a fluid leak diagnosis (performed by 2) of a plant [0074] can be input (to element 17 for processing); a data processing unit (17) that is configured to: determine positional data indicating 
As discussed above, the limitation “deduce a series of pipes that are in a connected state with each other of the piping of the plant by referring to: a trend in the positional data; and positions of the piping in a piping diagram of the plant” is unclear to the examiner as what analytical steps are performed by the processing unit and disclosed algorithm are used for the claimed deduction.  Therefore, the examiner is unable to apply art to the recited limitation in light of the 112 rejections above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853